Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 18 and 21 – 32 are presently pending in the application and have been examined below, of which claims 1, 2, 4, 5, 8, 9, 11, 13, 17, 18, 21, 23, and 24 are presented in independent form.

Drawings
	The drawings were received on 09/07/2020. These drawings are accepted.

Claim Objections
Claim 24 is objected to because of the following informalities:  term “said mobile actuation device” should be corrected to “said mobile authentication device” in order to be consistent with the terminology used in the claim

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 includes the limitation “receiving from a fixed image capture … but not providing mobile device credentials”. This limitation is an essential element of the independent claim 24, because user is authenticated using the mobile device and the claim 32 states that mobile device is not required which contradicts with claim 24.  Therefore, claim 32 is indefinite.  Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented,
described in a printed publication, or in public use, on sale or otherwise available to the public
before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 10, 13 – 16, and 18 – 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US 2019/0034859) (hereafter Kim).


Regarding claim 1 Kim teaches: A system comprising: at least one mobile credential device having a location sensor; a camera (Kim, in Para. [0052] discloses “The monitoring device 200 is discussed as both a sensor (e.g., camera) and a communications coordination” Kim, in Para. [0059] discloses “The delivery device 122 may include positioning hardware such as a GPS receiver which may alternatively or additionally provide a location for the delivery device 122”);
a physical access control system (PACS) server coupled to said camera (Examiner note: PACS is met by a combination comprising the access control server 150 coupled to at least one physical access control panel apparatus, i.e. panel, via monitoring device 200) (Kim, in Para. [0040] discloses “The remote access server 150 may identify the delivery location based at least in part on the message 310.”
Kim, in Para. [0035] discloses “the monitoring device 200 may include a cellular transceiver to establish a path 234 via the base station 250. This path 234 may be the primary communication path for the monitoring device 200 to the core network 290”);
 a message server Kim, in Para. [0027] discloses “The remote access server 150 may transmit control messages to the monitoring device 200. For example, the remote access server 150 may transmit a message causing the monitoring device 200 to begin collecting monitoring data.”);
a security display station (Kim, in Para. [0063] discloses “the remote access server 150 may transmit a message to the delivery device 122 to display a request access control element on an interface.”);
and, a communication network coupling all the above (Kim, in Para. [0056] discloses “The transmission may be via a wide area network such as a cellular network, satellite network, or the Internet.”).

Regarding claim 2 Kim teaches: A method at a mobile credential device comprising: receiving a user input of intention to enter an area of reserved access (Examiner note: each device, apparatus, and server of Kim comprises at least one processor and non-transitory computer readable media tangibly encoded with data and computer executable instructions (via processing unit and memory; see fig. 6 that meets limitations of the claim) (Kim, in Para. [0080] discloses “The processing unit 602 can communicate to and from memory 610 and output information to an optional display 618 via the input/output device interface 608”);
 transmitting a credential; transmitting an intention to enter the region of reserved access (RORA) (Examiner note: the RORA is met by the access server 150) (Kim, in Para. [0075] discloses “the remote access server 150 may initiate a timer or otherwise record time to determine how long the delivery location has been unlocked.”);
transmitting its location indicia (Kim, in Para. [0077] discloses “if the remote access server 150 determines that the delivery is complete, it may be desirable to secure the delivery location”);
and, receiving at least one of an acknowledgement and a rejection of authorization to enter (Kim, in Para. [0055] discloses “If the recipient location does not correspond to the current location of the delivery device 122, the authorization determination at block 406 may be negative.”).

Regarding claim 3 Kim teaches: The method of claim 2 further comprising: performing an action and requesting authorization to perform an action within the RORA. (Examiner note: as noted above, the RORA is met by the access server 150) (Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier.”).

Regarding claim 5 Kim teaches: At a mobile credential device, a method comprising: sampling a plurality of location measurements (Kim, in Para. [0055] discloses “The routing information may identify a series of locations where deliveries will be made.”);
 transmitting a credential on the condition that at least two location measurements converge toward a region of restricted access (Kim, in Para. [0045] discloses “The remote access server 150 may determine whether the delivery location is associated with any access restrictions.”).

Regarding claim 6 Kim teaches: The method of claim 2 further comprising: transmitting a request to unfault an alert after entering the RORA without authorization.
(Examiner note: as noted above, the RORA is met by the access server 150) (Kim, in Para. [0075] discloses “the remote access server 150 may initiate a timer or otherwise record time to determine how long the delivery location has been unlocked.”); Kim, in Para. [0056] discloses “At block 440, the remote access server 150 may transmit a delivery alert for the item.”).

Regarding claim 7 Kim teaches: The method of claim 2 further comprising: requiring a user to perform an action; and transmitting success to the server (Kim, in Para. [0059] discloses “the remote access server 150 may determine whether the delivery device has been positively detected. The determination at block 150 may include analyzing the detection message.”).

Regarding claim 8 Kim teaches: A method at a physical access control system (PACS) server, comprising: receiving a credential and a location (Examiner note: as noted above, PACS is met by a combination comprising the access control server 150 coupled to at least one physical access control panel apparatus, i.e. panel, via monitoring device 200) (Kim, in Para. [0040] discloses “The remote access server 150 may identify the delivery location based at least in part on the message 310.”); verifying the credential with a policy for time and place access (Kim, in Para. [0057] discloses “if the delivery device 122 is authorized, at block 408, the remote access server 150 may activate a monitoring device at the delivery location to detect an identifier for the delivery device.” Kim, in Para. [0013] discloses “The remote access server may validate the request to confirm, for example, that the item corresponds to the delivery location”) transmitting an authorization to enter or perform an action within a RORA; (Examiner note: as noted above, the RORA is met by the access server 150) (Kim, in Para. [0063] discloses “the remote access server 150 may transmit a message to the delivery device 122 to display a request access control element on an interface.”) and issuing an alert only when incursion by an uncredentialed mobile device exceeds a threshold of time (Kim, in Para. [0056] discloses “At block 440, the remote access server 150 may transmit a delivery alert for the item.” Kim, in Para. [0062] discloses “To allow the method 400 to account for delay or random error, at block 430 the remote access server 150 may determine whether an attempt threshold has been exceeded. The threshold may be based on the number of detection messages received. The threshold may be based on time.”).

Regarding claim 9 Kim teaches: A method at a server, comprising: receiving an image from a camera (Kim, in Para. [0011] discloses “The unique identifier may be transmitted to the delivery device by a monitoring device at the delivery location such as a camera”); initiating a message, warning, or question to a user; and transmitting an alert and credential information to a security output means when no authorization has been transmitted within a range of time (Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier. The determination may include confirming the credentials of the delivery agent 120 or authenticity of the delivery device 122.” Kim, in Para. [0056] discloses “At block 440, the remote access server 150 may transmit a delivery alert for the item.”).

Regarding claim 10 Kim teaches: The method of claim 9 further comprising: Page 42 of 5016042290CIP unfaulting the alert upon receiving a credential and request to unfault the alert after entering the RORA (Examiner note: as noted above, the RORA is met by the access server 150) (Kim, in Para. [0075] discloses “the remote access server 150 may initiate a timer or otherwise record time to determine how long the delivery location has been unlocked.”); Kim, in Para. [0056] discloses “At block 440, the remote access server 150 may transmit a delivery alert for the item.” Kim, in Para. [0059] discloses “the remote access server 150 may determine whether the delivery device has been positively detected. The determination at block 150 may include analyzing the detection message.”).

Regarding claim 13 Kim teaches: A method at a security display station, comprising: receiving images from a camera; displaying an alert transmitted from a server; displaying an unfault of an alert (Kim, in Para. [0059] discloses “the remote access server 150 may determine whether the delivery device has been positively detected. The determination at block 150 may include analyzing the detection message.”) annotating an image from a camera with comments and an elapsed time clock; and, transforming the image from the camera with credential indicia and elapsed time for augmented display (Kim, in Para. [0011] discloses “The unique identifier may be transmitted to the delivery device by a monitoring device at the delivery location such as a camera” Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier. The determination may include confirming the credentials of the delivery agent 120 or authenticity of the delivery device 122.”).

Regarding claim 14 Kim teaches: The method of claim 8 further comprising: Page 43 of 5016042290CIP setting a suppression condition on further alerts for a condition (Examiner note: setting a suppression condition on alert is met by inclusion into alert one or more control messages) (Kim, in Para. [0076] discloses “In some implementations, the alert may include one or more control messages to secure the delivery location.”).

Regarding claim 15 Kim teaches: The method of claim 8 further comprising: augmenting an image from a camera with credential information, alerts, unfaults, and overriding a policy to transmit an authorization (Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier. The determination may include confirming the credentials of the delivery agent 120 or authenticity of the delivery device 122.” Kim, in Para. [0076] discloses “In some implementations, the alert may include one or more control messages to secure the delivery location.”).

Regarding claim 16 Kim teaches: The method of claim 8 further comprising: refusing submission of credential when the user is not within the vicinity of the protected area (Kim, in Para. [0018] discloses “The preferences may be for the delivery location, for a specific item, or for time duration (e.g., on vacation). If a request to unlock is received during such times or for an item associated with such times, the system may deny access.”).

Regarding claim 18 Kim teaches: At a mobile credential device, a method comprising: notifying the user to submit a credential, on the condition that at least two location measurements converge toward region of restricted access (Kim, in Para. [0045] discloses “The remote access server 150 may determine whether the delivery location is associated with any access restrictions.” Kim, in Para. [0055] discloses “The routing information may identify a series of locations where deliveries will be made.”).

Regarding claim 21 Kim teaches: A physical access control system (PACS) which comprises a PACS server; coupled to at least one physical access control panel apparatus (panel); the panel coupled to at least one physical access portal actuator (actuator); (Examiner note: as noted above, PACS is met by a combination comprising the access control server 150 coupled to at least one physical access control panel apparatus, i.e. panel, via monitoring device 200) (Kim, in Para. [0040] discloses “The remote access server 150 may identify the delivery location based at least in part on the message 310.”) and at least one wireless mobile gatekeeper device, all mutually communicatively coupled (Kim, in Para. [0019] discloses “The delivery device 122 may be an electronic communication device configured to transmit machine readable messages via multiple wireless communication protocols.”).

Regarding claim 22 Kim teaches: The system of claim 21 further comprising: a physical object deliverance system (pods) which comprises: a pods server, 
(Examiner note: physical object deliverance system (pods) is met by the remote server 150 performing the function of item delivery monitoring as well) (Kim, in Para. [0027] discloses “The remote access server 150 may transmit control messages to the monitoring device 200. For example, the remote access server 150 may transmit a message causing the monitoring device 200 to begin collecting monitoring data.” Kim, in Para. [0029] discloses “The remote access server 150 may receive the access permission inputs and store them in a data store.”)
non- transitory media, and at least one mobile delivery agent apparatus wirelessly coupled to said pods server; 
(Examiner note: the cited limitation is met by at least one mobile delivery agent (via delivery device 122; see Fig. 1) apparatus wirelessly coupled to said pods server (via delivery device 122 coupled to server 150; see Fig. 2)) (Kim, in Para. [0019] discloses “The delivery device 122 may be an electronic communication device configured to transmit machine readable messages via multiple wireless communication protocols.” Kim, in Para. [0030] discloses “The diagram of FIG. 2 shows communication paths between the delivery device 122, the remote access server 150”);
said physical object deliverance system coupled by an application programming interface to said physical access control system (Kim, in Para. [0020] discloses “A delivery agent 120 may interact with one or more interfaces presented via the delivery device 122. The interfaces may include control elements to receive input or adjust a function of the delivery device 122”);
and wherein each device, apparatus, and server comprises at least one processor and non-transitory computer readable media tangibly encoded with data and computer executable instructions (Examiner note: as noted above, each device, apparatus, and server of Kim comprises at least one processor and non-transitory computer readable media tangibly encoded with data and computer executable instructions (via processing unit and memory; see Fig. 6 that meets limitations of the claim) (Kim, in Para. [0080] discloses “The processing unit 602 can communicate to and from memory 610 and output information to an optional display 618 via the input/output device interface 608”);”).

Regarding claim 23 Kim teaches: A system to control multiple levels of access in a multi- lock residential community comprising: a server communicatively coupled to at least one gatekeeper and to at least one portal, at least one delivery agent dispatcher, and to at least one delivery agent authentication device (Examiner note: multiple level control is met by the server 150 configuration and functions, i.e. a server (via server 150; see fig. 1) communicatively coupled to at least one gatekeeper (via access device 192 associated with recipient 190) and to at least one portal (via monitoring device 200; see fig. 1), at least one delivery agent dispatcher (via route planning server)(Kim, in Para. [0027] discloses “The remote access server 150 may transmit control messages to the monitoring device 200. For example, the remote access server 150 may transmit a message causing the monitoring device 200 to begin collecting monitoring data.” Kim, in Para. [0028] discloses “The remote access server 150 may transmit access notification messages to an access device 192 associated with the recipient 190”);
at least one electronic lock for access to semi-private, semi-public, and common shared Page 45 of 5016042290CIP zones which actuate when a token presented by a delivery agent authentication device matches location, and date-time indicia (Examiner note: the electronic lock with disclosed operation functions is met by the lock 166 associated with a home, office, delivery bin, locker shed and disclosed operations) (Kim, in Para. [0023] discloses “The door 160 may include a handle 164. The handle 164 may be manually operated to disengage a locking mechanism 166. Upon disengagement of the locking mechanism 166, the door 160 may open”)
and a network coupling all the above subsystem elements (Kim, in Para. [0019] discloses “Non-limiting examples of the delivery device 122 include a personal computing device, laptop computing device, hand held computing device, mobile device (e.g., mobile phones or tablet computing devices), wearable device configured with network access and program execution capabilities”).

Claims 24 – 26 and 30 – 32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Musabeyoglu et al. (US 2019/0034859) (hereafter Musabeyoglu).

Regarding claim 24 Musabeyoglu teaches: A method for operation of a security augmented visitor entry system comprising: at a proprietor-controlled physical access control server, responsive to a gatekeeper apparatus (Examiner note: the proprietor-controlled physical access control server is met by remote server contacting an owner of a secure area to determine if a request to access the secure area should be granted) (Musabeyoglu, in Para. [0077] discloses “Process 900 may begin at 902, when a request is received to access a secure area. In this process, a universal access control device may be identified by the remote server with respect to the received request” Musabeyoglu, in Para. [0078] discloses “At 904, the remote server may determine a status of the request. For example, the remote server may contact an owner of the secure area associated with the request.”),
synthesizing a location-specific date-time valid access control token for portal actuator operation (Examiner note: the limitation is met by the remote server generating an access token, once the owner approves the date and time of access) (Musabeyoglu, in Para. [0050] discloses “Turning to the contents of the memory 306 in more detail, the memory 306 may include an operating system 312, a database containing token data 316 and the one or more application programs or services for implementing the features disclosed herein, including a token module 314.” Musabeyoglu, in Para. [0079] discloses “Once the remote server determines that the user's request should be granted, the remote server may generate and store an access token at 906”);
transmitting said token to a mobile authentication device; receiving assurance, location, and date-time indicia from said mobile authentication device (Musabeyoglu, in Para. [0080] discloses “At 908, the access token may be transmitted to a user device associated with the requesting user.”)
and causing said portal actuator to enable access to the bearer of said mobile actuation device when assurance, location, and date-time indicia are acceptable to the gatekeeper (Musabeyoglu, in Para. [0082] discloses “At 912, the remote server may determine a status of the access token. Upon receiving the access token, the remote server may compare that received token to those in a token vault.”).

Regarding claim 25 Musabeyoglu teaches: The method of claim 24 wherein assurance indicia is at least one of text, audio, image, voice recognition, facial recognition, RFID, and a credential (Musabeyoglu, in Para. [0082] discloses “If the remote server identifies a match, then the remote server may validate that any related use cases are met (e.g., the access token is unexpired, within the correct time period, etc.).

Regarding claim 26 Musabeyoglu teaches: The method of claim 24 further comprising: synthesizing an anti-token which enables access when matching the location- specific date-time valid token (Musabeyoglu, in Para. [0074] discloses “At 812, the universal access control device may determine the validity of the access token. In some embodiments, the universal access control device may send the received access token to a remote server to verify its authenticity”)
and distributing said anti-token to at least one location aware access control portal actuator (Musabeyoglu, in Para. [0074] further discloses “The universal access control device may also send an identifier associated with the user device from which the access token was received. In some embodiments, the remote server may provide a list of authorized access tokens to the universal access control device to be stored in memory of the universal access control device”).

Regarding claim 30 Musabeyoglu teaches: The method of claim 24 further comprising: at a mobile authentication device, (Musabeyoglu, in Para. [0050] discloses “Turning to the contents of the memory 306 in more detail, the memory 306 may include an operating system 312, a database containing token data 316 and the one or more application programs or services for implementing the features disclosed herein, including a token module 314.”) transmitting a request to access at least one location specific portal during a date-time range with an authentication credential (Musabeyoglu, in Para. [0080] discloses “At 908, the access token may be transmitted to a user device associated with the requesting user.”); receiving a token with date-time validity for at least one portal location; presenting said token when in proximity to each location specific portal; and discarding said token when expired (Musabeyoglu, in Para. [0082] discloses “At 912, the remote server may determine a status of the access token. Upon receiving the access token, the remote server may compare that received token to those in a token vault.”).

Regarding claim 31 Musabeyoglu teaches: The method of claim 30 further comprising: receiving an invitation to access a location specific portal (Musabeyoglu, in Para. [0018] discloses “The universal access control device may be programmed with credential information appropriate for the access control system. For example, the universal access control device may contain a pre-authorized credential which will be activated when a valid access request is received. When a user needs to gain access to the access control point managed by the access control system, that user might submit a request for an access token to a remote server.”).

Regarding claim 32 Musabeyoglu teaches: The method of claim 24 further comprising: receiving from a fixed image capture and audio sensing device a verbal explanation and video of a visitor requesting access but not providing mobile device credentials (Musabeyoglu, in Para. [0026] discloses “A credential may be any identifier associated with an access device 106 and/or account.” Musabeyoglu, in Para. [0050] discloses “Turning to the contents of the memory 306 in more detail, the memory 306 may include an operating system 312, a database containing token data 316 and the one or more application programs or services for implementing the features disclosed herein, including a token module 314.”) matching facial recognition indicia with a store of known residents or visitors; converting speech to text; transmitting text and images to a gatekeeper annotated in said store; receiving portal control instruction from said gatekeeper (Musabeyoglu, in Para. [0080] discloses “At 908, the access token may be transmitted to a user device associated with the requesting user.”); and recording video, voice, and disposition of the request (Musabeyoglu, in Para. [0082] discloses “At 912, the remote server may determine a status of the access token. Upon receiving the access token, the remote server may compare that received token to those in a token vault.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0034859) (hereafter Kim) and in view of Adler (US 2014/0064445) (hereafter Adler).

Regarding claim 4 Kim teaches: A method at a mobile credential device comprising:
[receiving a challenge or warning from the server when entering the penumbra;] 
transmitting a credential; transmitting an intention to enter the region of reserved access (RORA) (Examiner note: as noted above, the RORA is met by the access server 150) (Kim, in Para. [0063] discloses “the remote access server 150 may transmit a message to the delivery device 122 to display a request access control element on an interface.”); transmitting its location indicia; (Kim, in Para. [0077] discloses “if the remote access server 150 determines that the delivery is complete, it may be desirable to secure the delivery location”);
and, receiving at least one of an acknowledgement (Kim, in Para. [0047] discloses “The illuminator may be activated to emit a pattern of light that can be detected in images received by the remote access server 150.”) and a rejection of authorization to enter (Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier.”)
Kim fails to explicitly teach: receiving a challenge or warning from the server when entering the penumbra;
Adler from the analogous technical field teaches: receiving a challenge or warning from the server when entering the penumbra; 
(Adler, in Para. [0044] discloses “At the edge of the shadow 31, the extended source 10 also casts an extended penumbra 32 of width A2”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of the teaching of Adler which discloses detection and handling the penumbra in order to improve performance of the access control system (Adler, [0044]).

Regarding claim 11 Kim teaches: A method at a server comprising: 
[sensing an entry into a penumbra;] 
and, transmitting a warning message and a request to present a credential (Kim, in Para. [0063] discloses “the remote access server 150 may transmit a message to the delivery device 122 to display a request access control element on an interface.” Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier. The determination may include confirming the credentials of the delivery agent 120 or authenticity of the delivery device 122.”);
Kim fails to explicitly teach: sensing an entry into a penumbra;
Adler from the analogous technical field teaches: sensing an entry into a penumbra (Adler, in Para. [0044] discloses “At the edge of the shadow 31, the extended source 10 also casts an extended penumbra 32 of width A2”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of the teaching of Adler which discloses detection and handling the penumbra in order to improve performance of the access control system (Adler, [0044]).

Regarding claim 12 Kim as modified by Adler teaches: The method of claim 11, further comprising: transforming an image from a camera with credential indicia for transmission to a security display station (Kim, in Para. [0011] discloses “The unique identifier may be transmitted to the delivery device by a monitoring device at the delivery location such as a camera” Kim, in Para. [0055] discloses “At block 406, the remote access server 150 may determine whether the delivery device 122 is authorized to deliver the item associated with the item identifier. The determination may include confirming the credentials of the delivery agent 120 or authenticity of the delivery device 122.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0034859) (hereafter Kim) and in view of Hyde et al. (US 2016/0042582) (hereafter Hyde).

Regarding claim 17 Kim teaches: [At a cloud security server,] a method comprising: notifying at least one mobile device of intrusion on the condition that an unauthorized presence is in its vicinity based on location service coordinates (Kim, in Para. [0055] discloses “If the recipient location does not correspond to the current location of the delivery device 122, the authorization determination at block 406 may be negative.”
Kim, in Para. [0056] discloses “If the determination at block 406 is negative, the method 400 may proceed to block 440. At block 440, the remote access server 150 may transmit a delivery alert for the item. Transmitting a delivery alert may include notifying the shipper of the item.”)
Kim fails to explicitly teach: At a cloud security server
Hyde from the analogous technical field teaches: At a cloud security server (Hyde, in Para. [0114] discloses “the lock may be provided with the capability of sending data over the cloud or web to enable remote access.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of the teaching of Hyde which discloses communication with the cloud devices in order to improve security of the network communication (Hyde, [0114]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Musabeyoglu et al. (US 2019/0035181) (hereafter Musabeyoglu), in view of Hyde et al. (US 2016/0042582) (hereafter Hyde), and in view of Kim et al. (US 2019/0034859) (hereafter Kim).

Regarding claim 27 Musabeyoglu fails to explicitly teach: The method of claim 24 further comprising: at a location- aware access control portal actuator, receiving an access control token from a mobile authentication device; determining the current location of the access control portal actuator; on the condition of determining a match of the location and date time range of the token and the current location and date time of the portal actuator, enabling access through the portal; 
and on the condition of failing said match, transmitting an alert to the server.
Hyde from the analogous technical field teaches: The method of claim 24 further comprising: at a location- aware access control portal actuator, receiving an access control token from a mobile authentication device; determining the current location of the access control portal actuator; on the condition of determining a match of the location and date time range of the token and the current location and date time of the portal actuator, enabling access through the portal; (Hyde, in Para. [0004] discloses “An electronic lock, such as a padlock or a door lock, having RFID and/or Bluetooth capabilities is disclosed. The control system included in the lock may obtain identifying information from a user device, such as an RFID device or a Bluetooth device, presented close to the lock, and operates an actuator to unlock the lock based on the identifying information.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Musabeyoglu, in view of the teaching of Hyde which discloses control system including geolocation and identification units in order to include a location aware access control portal as taught by Hyde so the lock is operated based on the geolocation information (Hyde, [0004]).
Musabeyoglu as modified by Hyde fails to explicitly teach: and on the condition of failing said match transmitting an alert to the server 
Kim from the analogous technical field teaches: and on the condition of failing said match transmitting an alert to the server (Kim, in Para. [0024] discloses “information included in the broadcast signals may be used to verify proximity of a device to the monitoring device 200 and, by association, the delivery location.” 
Kim, in Para. [0079] discloses “A failure in monitoring may cause the access to be denied or transmission of a delivery alert to quickly identify a potential problem” Kim, in Para. [0056] discloses “At block 440, the remote access server 150 may transmit a delivery alert for the item.” Kim, in Para. [0076] discloses “In some implementations, the alert may include one or more control messages to secure the delivery location.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Musabeyoglu, as modified by Hyde, in view of the teaching of Kim which discloses alarm triggering followed a failure of the verification/comparison procedure in order to modify the combination of Musabeyoglu and Hyde to include the functionality of transmitting a failed attempt to server as taught by Kim in order to trigger an alarm or initiate delivery of a warning message to a remote device (Kim, [0024, 0056, 0076, 0079]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Musabeyoglu et al. (US 2019/0035181) (hereafter Musabeyoglu), in view of Robinton et al. (US 2016/0019733). (hereafter Robinton).

Regarding claim 28 Musabeyoglu teaches: The method of claim 24 further comprising: at a mobile gatekeeper device, receiving, via the server, an authenticated mobile request to access at least one location specific portal during a date-time range; determining assurance by one of image, voice, text, credential, and RFID of the identity of bearer of said mobile authentication device (Musabeyoglu, in Para. [0078] discloses “At 904, the remote server may determine a status of the request. For example, the remote server may contact an owner of the secure area associated with the request.” Musabeyoglu, in Para. [0079] discloses “Once the remote server determines that the user's request should be granted, the remote server may generate and store an access token at 906”);
selecting a date-time range, persistence, 
[and routing through location specific portals for access;] 
and enabling generation and transmittal by the server of said token to the mobile authentication device (Musabeyoglu, in Para. [0051] discloses “A token service system used to generate the access token may include or be in communication with a token vault where the generated tokens are stored.”).
Musabeyoglu fails to explicitly teach: and routing through location specific portals for access
Robinton from the analogous technical field teaches: and routing through location specific portals for access (Robinton, in Para. [0005] discloses “a user associated with a delivery, pickup, or transport service may be required to visit one or more locations; the one or more locations may be visited according to a preplanned route in which an overall distance travelled is minimized.” Robinton, in Para. [0035] discloses “The mobile device 104 may be any device for carrying out functions, instructions, and/or is used to complete transactions with an access control reader 116 in accordance with the present disclosure.” Robinton, in Para. [0035] further discloses “the mobile device 104 is capable of receiving one or more access control keys, storing the one or more access control keys, and later presenting one or more stored access control keys to a reader, such as an access control reader 116.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Musabeyoglu, in view of the teaching of Robinton which discloses that a mobile device 104 receives keys from a mobile device 128 based on access control readers 116 (route information) the mobile device is supposed to access, in addition disclosed is the step of transmitting an invitation via the server to a mobile authentication device to access at least one location specific portal during a date-time range in order to allow the agent to access multiple locks (Robinton, [0005, 0035]).

Regarding claim 29 Musabeyoglu teaches: The method of claim 28 further comprising: transmitting an invitation via the server to a mobile authentication device (Musabeyoglu, in Para. [0078] discloses “At 904, the remote server may determine a status of the request. For example, the remote server may contact an owner of the secure area associated with the request.” Musabeyoglu, in Para. [0079] discloses “Once the remote server determines that the user's request should be granted, the remote server may generate and store an access token at 906”)
[to Page 47 of 5016042290CIP access at least one location specific portal during a date-time range.]
Musabeyoglu fails to explicitly teach: to Page 47 of 5016042290CIP access at least one location specific portal during a date-time range.
Robinton from the analogous technical field teaches: to Page 47 of 5016042290CIP access at least one location specific portal during a date-time range (Robinton, in Para. [0005] discloses “a user associated with a delivery, pickup, or transport service may be required to visit one or more locations; the one or more locations may be visited according to a preplanned route in which an overall distance travelled is minimized.” Robinton, in Para. [0035] discloses “The mobile device 104 may be any device for carrying out functions, instructions, and/or is used to complete transactions with an access control reader 116 in accordance with the present disclosure.” Robinton, in Para. [0035] further discloses “the mobile device 104 is capable of receiving one or more access control keys, storing the one or more access control keys, and later presenting one or more stored access control keys to a reader, such as an access control reader 116.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Musabeyoglu, in view of the teaching of Robinton which discloses that a mobile device 104 receives keys from a mobile device 128 based on access control readers 116 (route information) the mobile device is supposed to access, in addition disclosed is the step of transmitting an invitation via the server to a mobile authentication device to access at least one location specific portal during a date-time range in order to allow the agent to access multiple locks (Robinton, [0005, 0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     
/TRANG T DOAN/Primary Examiner, Art Unit 2431